Citation Nr: 1100831	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  04-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include as due to exposure to ionizing radiation, for 
purposes of receiving Dependency and Indemnity Compensation 
(DIC).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to February 
1946.  The appellant is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal from October and November 2002 administrative 
decisions, in which the RO denied entitlement to DIC benefits. 

In a July 2007 decision, the Board denied the appellant's claim 
for service connection for the cause of the Veteran's death for 
purposes of receiving DIC benefits.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  An Order dated in October 2009 granted 
the parties' Joint Motion for Remand (joint motion), vacating the 
Board decision and remanding the matter on appeal for further 
proceedings consistent with the joint motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action, on her part, is required.


REMAND

In light of points raised in the joint motion, and the Board's 
review of the claims file, the Board finds that further VA action 
on the claim on appeal is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).  After the 2002 denials of the 
appellant's claim, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
the Court held that in a claim for DIC benefits, VA's notice 
requirements include (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. 

In a various pre-rating and post-rating letters, the RO's notice 
failed to satisfy the three requirements for VCAA notice in the 
context of a claim for DIC benefits, as outlined in Hupp.  Hupp, 
21 Vet. App. at 352-53.  As the RO has failed to provide proper 
VCAA notice, this should be done on remand.

To establish entitlement to service connection for the cause of 
the Veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  Service-
connected disability will be considered as the principal cause of 
death when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  To be 
considered a contributory cause of death, it must be shown that 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  38 
C.F.R. § 3.312(c)(1).

During the Veteran's lifetime, service connection was established 
for discogenic disease of the lumbosacral spine, rated as 60 
percent disabling.  He was granted a total disability rating due 
to individual unemployability (TDIU), effective July 24, 1996.

The Veteran died on August [redacted], 2001.  His death certificate lists 
the immediate cause of his death as acute myeloid leukemia.  
Pneumonia, chronic obstructive pulmonary disease, and ventricular 
fibrillation were listed as other significant conditions 
contributing to death but not resulting in the underlying cause 
of death.  No autopsy was performed.

Service connection for the cause of the Veteran's death due to a 
condition claimed to be attributable to ionizing radiation 
exposure during service may be established in one of three ways: 
(a) presumptively service connected under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d) for radiation-exposed veterans, (b) 
directly service connected after specified development procedures 
are conducted under the special framework of 38 C.F.R. § 3.311 if 
the claimed condition is a radiogenic disease, or (c) directly 
service connected by showing that the disease was incurred during 
or aggravated by service.

A claimant is entitled to special development under 38 C.F.R. § 
3.311 if the Veteran has a radiogenic disease as listed under 38 
C.F.R. § 3.311(b)(2)(i)-(xxiv), and the disease manifested during 
certain specified periods as defined under 38 C.F.R. 
§ 3.311(b)(5) (2010).  Leukemia (other than chronic lymphocytic 
leukemia (CLL)) is listed as a radiogenic disease and may become 
manifest at any time after exposure.  Thus, the Veteran's acute 
myeloid leukemia satisfies 38 C.F.R. § 3.311(b)(5).  As the 
appellant did not claim that the Veteran's exposure was due to 
atmospheric nuclear weapons test participation nor Hiroshima and 
Nagasaki occupation, development falls under 38 C.F.R. 
§ 3.311(a)(2)(iii) for other exposure claims.  Under such 
development a request must be made for any available records 
concerning the Veteran's exposure to radiation, which includes 
(but is not limited to) any DD Form 1141 (that is, Record of 
Occupational Exposure to Ionizing Radiation) and other records 
which may contain information pertaining to the Veteran's 
radiation dose exposure in service.  All records are then to be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible.  In this case, after such development, if it is 
determined that the Veteran was exposed to ionizing radiation and 
as he subsequently developed acute myeloid leukemia after 
service, then the claim should be forwarded to the Under 
Secretary for Benefits for consideration of the claim.  The Under 
Secretary for Benefits, after a consideration of the factors of 
the case, may then request an advisory medical opinion from the 
Under Secretary for Health.

In order to confirm the Veteran's participation in a "radiation-
risk activity", the RO made a PIES request in March 2005, asking 
for verification of exposure to radiation, to include furnishing 
"DD 1141/records of exposure to radiation."  A response dated 
later the same month reflects that the record needed to respond 
to the RO's request was fire related and, although there are 
alternate record sources that often contain information which can 
be used to reconstruct parts of a lost service record, the type 
of information requested cannot be reconstructed.  In an April 
2005 response, the Chief of the Dosimetry Branch, U.S. Army 
Radiation Standards and Dosimetry Laboratory at Redstone Arsenal, 
Alabama (Redstone Arsenal) indicated that they were unable to 
locate any records of exposure to ionizing radiation for the 
Veteran, but noted that their records date back to mid-1954 only.  
As noted above, the Veteran was discharged from service in 
February 1946.  

In the joint motion, the parties noted that the RO did not 
continue to request records from the Dosimetry Branch, or a 
similar facility like the National Personnel Records Center 
(NPRC), until it determined that such records did not exist or 
that further efforts would be futile.  38 U.S.C.A. § 5103A(b)(3).  
The RO also did not attempt to request the Veteran's service 
personnel records which could indicate his duties in service or 
his places of assignment.  Furthermore, neither the subsequent 
April and July 2006 notice letters nor the January 2007 
supplemental statement of the case (SSOC) informed the appellant 
that the Dosimetry Branch was unable to obtain the Veteran's 
radiation exposure report or the efforts that the RO had made in 
attempting to obtain verification of the Veteran's exposure to 
radiation.  Thus, they maintain that a remand is necessary to 
continue efforts to obtain an occupational radiation exposure 
report or the Veteran's service personnel records, addressing his 
duties and assignment during his time in service.  Such efforts 
should include contacting the contact the U.S. Army Medical 
Command at Fort Sam Houston and the U.S. Army Center for Health 
Promotion and Preventive Medicine at Aberdeen Proving Ground, 
Maryland (Aberdeen) and should continue until VA determines that 
the records do not exist or further efforts would be futile, in 
which case, the appellant should receive notification pursuant to 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  In this 
regard, the Board notes that the appellant contends that the 
Veteran was exposed to ionizing radiation during the three months 
that he served as a medical technician and the two months that he 
served as an anti-aircraft artillery automatic weapons crewman.  
The Department of the Army should be asked to indicate whether 
any of the assignments and duties performed by the Veteran meet 
the definition of a "radiation-risk activity" under 38 C.F.R. § 
3.309.  To provide a valid dose reconstruction for the Veteran, 
the service department should focus on soldiers who performed 
similar duties-medical technician and anti-aircraft artillery 
automatic weapons crewman.

The Board also notes that the RO did not forward the claim to the 
Under Secretary for Health for preparation of a probable dose 
estimate.  On remand, VA must forward the Veteran's claims file 
to the Under Secretary for Health for preparation of a probable 
dose estimate to comply with 38 C.F.R. § 3.311(a)(2)(iii).  All 
pertinent records, to include copies of pertinent service 
personnel records (e.g., the Veteran's WD AGO Form 100), the 
Internet articles provided by the appellant, and the November 
2003 and September 2006 VA medical opinions are to be forwarded 
to the Under Secretary of Health, who will be responsible for 
preparation of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  After 
that, if it is determined that the appellant was exposed to 
ionizing radiation, the claims file should be referred to the 
Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(b)(1).  
Following this, the Veteran's claims file should be sent to a 
specialist in hematology/oncology for review and an etiological 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative, a letter that complies with 
the notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In 
particular, the letter should contain a 
statement of the condition for which the 
Veteran was service connected at the time of 
his death, an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-connected 
condition, and an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a condition(s) not yet 
service-connected consistent with the 
decision in Hupp, cited to above. 

2.  Contact the NPRC and the Department of 
the Army and request a complete copy of the 
Veteran's Official Military Personnel File 
(OMPF), addressing his duties and assignment 
during his time in service, to include copies 
of any Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141) or 
equivalent for the Veteran and ask whether 
the Veteran was exposed to ionizing radiation 
while serving as a medical technician and as 
an anti-aircraft artillery automatic weapons 
crewman.  Specifically, the NPRC should 
request radiation dose information from the 
U.S. Army Medical Command at Fort Sam Houston 
and the U.S. Army Center for Health Promotion 
and Preventive Medicine at Aberdeen Proving 
Ground, Maryland.  The Department of the Army 
should be asked to indicate whether any of 
the assignments and duties performed by the 
Veteran meet the definition of a "radiation-
risk activity" under 38 C.F.R. § 3.309.  To 
provide a valid dose reconstruction for the 
Veteran, the service department should focus 
on soldiers who performed similar duties-
medical technician and anti-aircraft 
artillery automatic weapons crewman.  All 
records and/or responses received should be 
associated with the claims file.  

VA is reminded that it should continue 
efforts to procure the relevant records 
relating to the Veteran's active duty service 
until either the records are received, or 
until it receives specific information that 
the records sought do not exist or that 
further efforts to obtain them would be 
futile.  If any records sought are not 
obtained, VA should notify the appellant and 
her representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken. 

3.  After completion of 1 and 2 above, 
forward the claims file to the Under 
Secretary for Health for preparation of an 
estimate of the Veteran's probable dose 
exposure to ionizing radiation in service.  
See 38 C.F.R. § 3.311(a)(2)(iii) (2010).

4.  After receipt of the dose estimate 
provided by the Under Secretary for Health, 
VA should review that dose estimate and 
determine whether any additional development 
of the ionizing radiation claim is required 
under 38 C.F.R. § 3.311(b) (2010) and 
complete such development.  Then, determine 
whether the ionizing radiation claim requires 
any further review by the Under Secretary for 
Benefits pursuant to 38 C.F.R. § 3.311(c) 
(2010).

5.  After completion of 1 through 4 above, 
forward the claims file for review by a 
specialist in hematology/
oncology at an appropriate VA medical 
facility.  The entire claims file, to include 
a complete copy of this REMAND, must be made 
available to the designated physician and the 
examination report should include discussion 
of the Veteran's documented medical history, 
the appellant's assertions, and the Internet 
articles that she provided.

Based on a review of the claims file, the 
physician should offer an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater probability) 
that the Veteran's acute myeloid leukemia 
that led to his death (1) was the result of 
some incident of active service, to include 
exposure to ionizing radiation; or (2) was 
due to some other reason, to include a 
service-related injury or disease.  For 
service connection, in-service exposure to 
ionizing radiation need not be the only 
source of such exposure, it must only be a 
contributing source.  At the time of the 
Veteran's death, he was service connected for 
discogenic disease of the lumbosacral spine.  
In rendering the requested opinion, the 
physician should specifically consider and 
discuss the VA medical opinions given in the 
November 2003 and September 2006.

The physician should clearly outline the 
rationale for any opinion expressed in a 
legible report.  If any requested medical 
opinion cannot be given, the physician should 
state the reason(s) why.

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the DIC claim remaining on appeal, in light 
of all pertinent evidence and legal 
authority.  If any determination remains 
adverse, the appellant and her representative 
should be furnished an SSOC and afforded an 
appropriate period of time to respond before 
the claims file is returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


